
	
		II
		111th CONGRESS
		2d Session
		S. 3534
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Ms. Landrieu (for
			 herself and Mr. Dorgan) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish a Native American entrepreneurial
		  development program in the Small Business Administration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Small Business
			 Assistance and Entrepreneurial Growth Act of 2010.
		2.Native American
			 small business development programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
			(1)in section
			 4(b)(1) (15 U.S.C. 633(b)(1))—
				(A)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting 6 Associate Administrators; and
				(B)by inserting
			 after the fifth sentence the following: 1 Associate Administrator shall
			 be the Associate Administrator of the Office of Native American Affairs
			 established by section 44.;
				(2)by redesignating
			 section 44 as section 45; and
			(3)by inserting
			 after section 43 (15 U.S.C. 657o) the following:
				
					44.Native American
				small business development program
						(a)DefinitionsIn
				this section:
							(1)Associate
				AdministratorThe term Associate Administrator means
				the Associate Administrator of the Office of Native American Affairs
				established under subsection (b).
							(2)Center; Native
				American business centerThe terms center and
				Native American business center mean a center established under
				subsection (c).
							(3)Eligible
				applicantThe term eligible applicant means—
								(A)a tribal
				college;
								(B)a private,
				nonprofit organization—
									(i)that provides
				business and financial or procurement technical assistance to 1 or more Native
				American communities; and
									(ii)that is
				dedicated to assisting one or more Native American communities; or
									(C)a small business
				development center, women’s business center, or other private organization
				participating in a joint project.
								(4)Joint
				projectThe term joint project means a project
				that—
								(A)combines the
				resources and expertise of 2 or more distinct entities at a physical location
				dedicated to assisting the Native American community; and
								(B)submits to the
				Administration a joint application that contains—
									(i)a
				certification that each participant of the project—
										(I)is an eligible
				applicant;
										(II)employs an
				executive director or program manager to manage the center; and
										(ii)information
				demonstrating a record of commitment to providing assistance to Native
				Americans and;
									(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the project.
									(5)Native American
				small business concernThe term Native American small
				business concern means a small business concern that is at least 51
				percent owned and controlled by—
								(A)an Indian tribe
				or a Native Hawaiian Organization, as the terms are described in paragraphs
				(13) and (15) of section 8(a), respectively; or
								(B)1 or more
				individual members of an Indian tribe or Native Hawaiian Organization.
								(6)Native American
				small business development programThe term Native American
				small business development program means the program established under
				subsection (c).
							(7)Small business
				concernThe term small business concern has the same
				meaning as in section 3.
							(8)Small business
				development centerThe term small business development
				center means a small business development center described in section
				21.
							(9)Tribal
				collegeThe term tribal college has the meaning
				given the term tribally controlled college or university in
				section 2(a) of the Tribally Controlled Community College Assistance Act of
				1978 (25 U.S.C. 1801(a)).
							(10)Tribal
				landThe term tribal land has the meaning given
				the term reservation in section 3 of the Indian Financing Act
				(25 U.S.C. 1452).
							(b)Office of
				Native American Affairs
							(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Associate Administrator, shall implement the
				programs of the Administration for the development of business enterprises by
				Native Americans.
							(2)PurposeThe
				purpose of the Office of Native American Affairs is to help Native American
				small business concerns—
								(A)to start,
				operate, and increase the business of small business concerns;
								(B)to develop
				management and technical skills;
								(C)to seek Federal
				procurement opportunities;
								(D)to increase
				employment opportunities for Native Americans through the establishment and
				expansion of small business concerns; and
								(E)to increase the
				access of Native Americans to capital markets.
								(3)Associate
				Administrator
								(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Associate
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
								(B)QualificationsThe
				Associate Administrator appointed under subparagraph (A) shall have—
									(i)knowledge of
				Native American culture; and
									(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
									(C)Employment
				statusThe Administrator shall establish the position of
				Associate Administrator, who shall—
									(i)be an appointee
				in the Senior Executive Service (as defined in section 3132(a) of title 5,
				United States Code); and
									(ii)shall report to
				and be responsible directly to the Administrator.
									(D)Responsibilities
				and dutiesThe Associate Administrator shall—
									(i)administer and
				manage the Native American small business development program;
									(ii)formulate,
				execute, and promote the policies and programs of the Administration that
				provide assistance to small business concerns owned and controlled by Native
				Americans;
									(iii)act as an
				ombudsman for full consideration of Native Americans in all programs of the
				Administration;
									(iv)recommend the
				annual administrative and program budgets for the Office of Native American
				Affairs;
									(v)consult with
				Native American business centers in carrying out the Native American small
				business development program;
									(vi)recommend
				appropriate funding levels;
									(vii)review the
				annual budgets submitted by each applicant for the Native American small
				business development program;
									(viii)select
				applicants to participate in the Native American small business development
				program;
									(ix)implement this
				section; and
									(x)maintain a
				clearinghouse for the dissemination and exchange of information between all
				Administration-sponsored business centers.
									(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Associate Administrator shall confer with and
				seek the advice of—
									(i)officials of the
				Administration working in areas served by Native American business centers;
				and
									(ii)eligible
				applicants.
									(c)Native American
				small business development program
							(1)Financial
				assistance
								(A)In
				generalThe Administration, acting through the Associate
				Administrator, shall provide financial assistance to eligible applicants to
				establish Native American business centers in accordance with this
				section.
								(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to establish a Native American business center to
				overcome obstacles impeding the establishment, development, and expansion of
				small business concerns, in accordance with this section.
								(2)5-Year
				projects
								(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
									(i)financial
				education, including training and counseling in—
										(I)applying for and
				securing business credit and investment capital;
										(II)preparing and
				presenting financial statements; and
										(III)managing cash
				flow and other financial operations of a business concern;
										(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
									(iii)marketing
				education, including training and counseling in—
										(I)identifying and
				segmenting domestic and international market opportunities;
										(II)preparing and
				executing marketing plans;
										(III)developing
				pricing strategies;
										(IV)locating
				contract opportunities;
										(V)negotiating
				contracts; and
										(VI)using varying
				public relations and advertising techniques.
										(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of Native American small business concerns.
								(3)Form of Federal
				financial assistance
								(A)DocumentationThe
				financial assistance to Native American business centers authorized under this
				subsection may be made by grant, contract, or cooperative agreement.
								(B)Payments
									(i)TimingPayments
				made under this subsection may be disbursed in periodic installments, at the
				request of the recipient.
									(ii)AdvanceThe
				Administrator may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American business center after
				notice of the award has been issued.
									(C)Non-Federal
				contributions
									(i)In
				general
										(I)Initial
				financial assistanceExcept as provided in subclause (II), an
				eligible applicant that receives financial assistance under this subsection
				shall provide non-Federal contributions for the operation of the Native
				American business center established by the eligible applicant in an amount
				equal to—
											(aa)in
				each of the first and second years of the project, not less than 33 percent of
				the amount of the financial assistance received under this subsection;
				and
											(bb)in
				the third through fifth years of the project, not less than 50 percent of the
				amount of the financial assistance received under this subsection.
											(II)RenewalsAn
				eligible applicant that receives a renewal of financial assistance under this
				subsection shall provide non-Federal contributions for the operation of a
				Native American business center established by the eligible applicant in an
				amount equal to not less than 50 percent of the amount of the financial
				assistance received under this subsection.
										(III)ExceptionsThe
				requirements of this section may be waived at the discretion of the
				Administrator, based on an evaluation of the ability of the eligible applicant
				to provide non-Federal contributions.
										(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal land, to the extent that the
				contract or cooperative agreement is consistent with and does not duplicate the
				terms of any assistance received by the Native American business center from
				the Administration.
							(5)Application
				process
								(A)Submission of a
				5-year planEach applicant for assistance under paragraph (1)
				shall submit a 5-year plan to the Administration on proposed assistance and
				training activities.
								(B)Criteria
									(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under this subsection in accordance with selection criteria that
				are—
										(I)established
				before the date on which eligible applicants are required to submit the
				applications;
										(II)stated in terms
				of relative importance; and
										(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under this subsection made by the Administrator.
										(ii)ConsiderationsThe
				criteria required by this subparagraph shall include—
										(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
										(II)the ability of
				the applicant to commence a project within a minimum amount of time;
										(III)the ability of
				the applicant to provide quality training and services to a significant number
				of Native Americans;
										(IV)previous
				assistance from the Administration to provide services in Native American
				communities;
										(V)the proposed
				location for the Native American business center, with priority given based on
				the proximity of the center to the population being served and to achieve a
				broad geographic dispersion of the centers; and
										(VI)demonstrated
				experience in providing technical assistance, including financial, marketing,
				and management assistance.
										(6)Conditions for
				participationEach eligible applicant desiring a grant under this
				subsection shall submit an application to the Administrator that
				contains—
								(A)a certification
				that the applicant—
									(i)is an eligible
				applicant;
									(ii)employs a
				full-time executive director, project director, or program manager to manage
				the Native American business center; and
									(iii)agrees—
										(I)to a site visit
				by the Administrator as part of the final selection process;
										(II)to an annual
				programmatic and financial examination; and
										(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to that site
				visit or examination;
										(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs, including cultural needs, of the Native Americans to be served by the
				grant;
								(C)information
				relating to proposed assistance that the grant will provide, including—
									(i)the number of
				individuals to be assisted; and
									(ii)the number of
				hours of counseling, training, and workshops to be provided;
									(D)information
				demonstrating the effectiveness and experience of the applicant in—
									(i)conducting
				financial, management, and marketing assistance programs designed to educate or
				improve the business skills of current or prospective Native American business
				owners;
									(ii)providing
				training and services to a representative number of Native Americans;
									(iii)using resource
				partners of the Administration and other entities, including institutions of
				higher education, Indian tribes, or tribal colleges; and
									(iv)the prudent
				management of finances and staffing;
									(E)the location at
				which the applicant will provide training and services to Native
				Americans;
								(F)a 5-year plan
				that describes—
									(i)the number of
				Native Americans and Native American small business concerns to be served by
				the grant;
									(ii)if the Native
				American business center is located in the continental United States, the
				number of Native Americans to be served by the grant; and
									(iii)the training
				and services to be provided to a representative number of Native Americans;
				and
									(G)if the applicant
				is a joint project—
									(i)a
				certification that each participant in the joint project is an eligible
				applicant;
									(ii)information
				demonstrating a record of commitment to providing assistance to Native
				Americans; and
									(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the grant.
									(7)Review of
				applicationsThe Administrator shall approve or disapprove each
				completed application submitted under this subsection not later than 90 days
				after the date on which the eligible applicant submits the application.
							(8)Program
				examination
								(A)In
				generalEach Native American business center established under
				this subsection shall annually provide to the Administrator an itemized cost
				breakdown of actual expenditures made during the preceding year.
								(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
									(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
									(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
									(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
									(i)shall consider
				the results of the most recent examination of the center under subparagraph
				(B), and, to a lesser extent, previous examinations; and
									(ii)may withhold the
				renewal, if the Administrator determines that—
										(I)the center has
				failed to provide the information required to be provided under subparagraph
				(A), or the information provided by the center is inadequate;
										(II)the center has
				failed to provide adequate information required to be provided by the center
				for purposes of the report of the Administrator under subparagraph (E);
										(III)the center has
				failed to comply with a requirement for participation in the Native American
				small business development program, as determined by the Administrator,
				including—
											(aa)failure to
				acquire or properly document a non-Federal contribution;
											(bb)failure to
				establish an appropriate partnership or program for marketing and outreach to
				reach new Native American small business concerns;
											(cc)failure to
				achieve results described in a financial assistance agreement; and
											(dd)failure to
				provide to the Administrator a description of the amount and sources of any
				non-Federal funding received by the center;
											(IV)the center has
				failed to carry out the 5-year plan under in paragraph (6)(F); or
										(V)the center cannot
				make the certification described in paragraph (6)(A).
										(D)Continuing
				contract and cooperative agreement authority
									(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
									(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, the Administrator may
				not suspend, terminate, or fail to renew or extend any such contract or
				cooperative agreement unless the Administrator—
										(I)provides the
				center with written notification that describes the reasons for the action of
				the Administrator; and
										(II)affords the
				center an opportunity for a hearing, appeal, or other administrative proceeding
				under chapter 5 of title 5, United States Code.
										(E)Annual
				management report
									(i)In
				generalThe Administrator shall prepare and submit to the
				Committee on Small Business and Entrepreneurship and the Committee on Indian
				Affairs of the Senate and the Committee on Small Business and the Committee on
				Natural Resources of the House of Representatives an annual report on the
				effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
									(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
										(I)the number of
				individuals receiving assistance from the Native American business
				center;
										(II)the number of
				startup business concerns established with the assistance of the Native
				American business center;
										(III)the number of
				existing businesses in the area served by the Native American business center
				seeking to expand employment;
										(IV)the number of
				jobs established or maintained, on an annual basis, by Native American small
				business concerns assisted by the center since receiving funding under this
				section;
										(V)to the maximum
				extent practicable, the amount of the capital investment and loan financing
				used by emerging and expanding businesses that were assisted by a Native
				American business center;
										(VI)any additional
				information on the counseling and training program that the Administrator
				determines to be necessary; and
										(VII)the most recent
				examination, as required under subparagraph (B), and the determination made by
				the Administration under that subparagraph.
										(9)Annual
				reportsEach Native American business center receiving financial
				assistance under this subsection shall submit to the Administrator an annual
				report on the services provided with the financial assistance,
				including—
								(A)the number of
				individuals assisted, by tribal affiliation;
								(B)the number of
				hours spent providing counseling and training for those individuals;
								(C)the number of
				startup small business concerns established or maintained with the assistance
				of the Native American business center;
								(D)the gross
				receipts of small business concerns assisted by the Native American business
				center;
								(E)the number of
				jobs established or maintained by small business concerns assisted by the
				Native American business center; and
								(F)the number of
				jobs for Native Americans established or maintained at small business concerns
				assisted by the Native American business center.
								(10)Record
				retention
								(A)ApplicationsThe
				Administrator shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
								(B)Annual
				reportsThe Administrator shall maintain copies of the
				certification submitted under paragraph (6)(A) indefinitely.
								(d)Authorization
				of appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out the
				Native American small business development program $10,000,000 for each of
				fiscal years 2011 through 2013.
							(2)AdministrationNot
				more than 10 percent of funds appropriated for a fiscal year may be used for
				the costs of administering the programs under this
				section.
							.
			
